I concur in the reversal of the judgment in this case for the following reasons:
The act of negligence on the part of the defendant, relied upon by the plaintiff in this case, was the claim that the defendant company failed to remove the derailer in time to permit the train upon which plaintiff's decedent was riding, to be run in over track 14.
It is clear from the pleadings and the evidence that the derailer was on the rail, and, as was well known to all parties concerned, was equipped with a red light to indicate its position on the rail and the danger of running a car over the rails at that point. It is true the evidence tends to show that decedent was informed by the defendant company that this derail would be removed for him to enter over track 14, but until that derail was removed the defendant *Page 538 
had, instead of a person waving down the train and notifying the crew of the danger they were approaching, this derail device standing up, with a red danger signal as a sentinel calling and beckoning to them to stop. This was the regular equipment of the defendant company and decedent had full knowledge thereof. There could be no act of negligence in permitting the derail to remain in position. Many situations might occur that would require the defendant company to retain the derail in position until those situations were cleared away before a train would be permitted to enter; and this notwithstanding defendant's declaration that it would remove the derail to permit the train to enter. I can see no act of negligence on the part of the defendant company in permitting this derail to remain in position.
The evidence in behalf of the plaintiff clearly raises a presumption of negligence upon the part of the decedent in permitting his train, which he had charge of and control over, to run over this derail while it was in position, with a red light of warning staring him in the face. There is no evidence in the record to remove this presumption of negligence upon his part.
The pleadings warranted submission to the jury the question of fact whether the settlement with one joint tort-feasor of a cause of action arising in the state of Michigan released the other joint tort-feasor. And the evidence clearly indicates that this was done by the plaintiff. Hence, under the laws of Michigan, as established by the evidence in this case, plaintiff has released all joint tort-feasors by her settlement with the terminal company in Toledo. *Page 539 
For these reasons, I concur in the reversal of the judgment.
Judges CROW, HUGHES, and JUSTICE, of the Third Appellate District, sitting in place of Judges RICHARDS, WILLIAMS, and LLOYD, of the Sixth Appellate District.